DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A single Claim is pending.

Reference MPEP - 
608.01 (i) Claims [R-08.2012]
608.01(j)    Numbering of Claims [R-08.2012]
6.17    Numbering of Claims, 37 CFR 1.126
In a single claim case, the claim is not numbered.

Drawings
The drawings are objected to because: do not require a solid line border outline for FIG. 1 through FIG. 5; the headings “Apparatus for Powering a Laptop Computer Without an Extension Cord Using Rechargeable Batteries Compatible with Conventional Power Cable Outlets Isaac Buckley 1/4 … 4/4” on each drawing sheet is not required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The single claim is objected to because of the following informalities:  
The single claim, line 1 recites “a power cord, comprising” change to --a power cord, the apparatus comprising”
The single claim, item (1): the beginning of the statement recites “Interchangeable” change to --interchangeable-- and the ending of the statement recites “a wall outlet.” change to --a wall outlet;--
The single claim, item (2): the beginning of the statement recites “A locking” change to --a locking--, the middle of the statement recites “an interchangeable battery” change to --the apparatus--, and the end of the statement recites “while in use.” change to --while in use;-- 
The single claim, item (3), the beginning of the statement recites “An internal,” change to ‘an internal,”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The single Claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The single Claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a housing for holding the interchangeable, rechargeable batteries. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dhanjal (GB 2551547) in view of Lanni (United States Patent 6,693,413).
With respect to Claim 1:
Dhanjal discloses an apparatus (FIG. 07, see notation) for powering a laptop computer without a power cord ([0012-[0015]), the apparatus (FIG. 07, see notation) comprising:
(1) a housing (FIG. 07, see notation) comprising: interchangeable, rechargeable batteries, each including an internal AD/DC adapter ([0012], lines 1-4); and two unfolding blades (FIG. 07, see notation) equivalent to a NEMA 1-15P plug (drawing description FIG. 8, see notation), whereby the batteries may charge directly from a wall outlet  ([0015], lines 1-3);
(3) an internal, auxiliary battery within the laptop to continue powering the laptop computer during battery exchanges ([0002], lines 1-2).
[AltContent: textbox (unfolding blades)][AltContent: arrow][AltContent: arrow][AltContent: textbox (housing)][AltContent: arrow][AltContent: arrow][AltContent: textbox (apparatus)]
    PNG
    media_image1.png
    679
    734
    media_image1.png
    Greyscale

Dhanjal does not expressly disclose a locking mechanism within the laptop to keep the apparatus in place while in use.
However, Lanni teaches a locking mechanism (channels - FIG. 45, 3021) within an electronic device (mobile phone) to keep the apparatus (FIG. 45; 3000, 3018, 3020) in place while in use (Column 22, lines 43-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhanjal with the teachings of Lanni and provide a locking mechanism within the laptop to keep the apparatus in place while in use so as to provide a reliable support mechanism that will maintain mechanical and electrical contact interface between the apparatus and the laptop computer and not disengage during vibration and or shock exposure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831